EXAMINER’S AMENDMENT
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Jori R. Fuller [Reg. No. 57,628] on July 7 2022.

3.	The amendment is as follows:
	Claim 1, line 2; the limitation of “the evaporation gas” has been changed to --evaporation gas--;
	Claim 6, line 1; the limitation of “the active purge system” has been changed to --an active purge system--;
Claim 6, line 6; the limitation of “the engine torque” has been changed to --an engine torque--;
Claim 7, line 9; the limitation of “an optimal operating line” has been changed to --the optimal engine operating line--;
Claim 9, line 3; the limitation of “the state of charge (SOC)” has been changed to --a  state of charge SOC--;
Claim 11, line 3; the limitation of “the RPM of the purge pump” has been changed to --a RPM of the purge pump--;
Claim 12, line 3; the limitation of “the RPM of the purge pump” has been changed to --a RPM of the purge pump--.	
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /JHH/
July 6, 2022



/Johnny H. Hoang/
Examiner, Art Unit 3747

/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        July 12, 2022